Citation Nr: 0301016	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a low back disorder.

2.  Entitlement to an increased rating for gunshot wound 
residuals, lateral right arm, Muscle Group V, currently 
evaluated as 30 percent disabling.

(The issue of entitlement to an allergic disorder 
characterized as hay fever is the subject of additional 
development undertaken separately by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board is also undertaking additional development on 
the issue of entitlement to service connection for an 
allergic disorder characterized as hay fever pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed the Board will provide notice of the 
development as required by Rule of Practice 903  (67 Fed. 
Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing 
the appellant's response thereto, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a low 
back disorder was denied by the RO in September 1988.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated October 
14, 1988.  No indication of disagreement with that 
decision was received within one year thereafter.

2.  The evidence received subsequent to September 1988, 
with regard to the question of service connection for a 
low back disorder, is cumulative in nature.

3.  Gunshot wound residuals, lateral right arm, Muscle 
Group V, are productive of no more than moderately severe 
impairment.


CONCLUSIONS OF LAW

1.  A September 1988 RO decision, whereby service 
connection for a low back disorder was denied, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since September 1988 is not new and 
material, and the veteran's claim for service connection 
for a low back disorder has not been reopened.  
38 U.S.C.A. §§ 5108, 5121(a) (West 1991); 38 C.F.R. 
§ 3.156(a) (2002). 

3.  The criteria for a rating greater than 30 percent for 
gunshot wound residuals, lateral right arm, Muscle Group 
V, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

A revised standard for adjudicating new and material 
evidence claims is not applicable to the claim on appeal.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the effective date 
for the revised provisions of 38 C.F.R. § 3.156(a) only 
applies to claims received on or after August 29, 2001).  
The veteran's claim herein, that his claim for service 
connection for a low back disability be reopened, was 
received prior to that date.  To the extent that VCAA does 
apply to the question of whether the claim has been 
reopened, there has been compliance.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate a claim for service connection and an 
increased rating, by the statement of the case issued in 
the course of his appeal, and by means of letters from the 
RO dated in March 2001 and April 2001.  These documents 
advised him as to what evidence was necessary to establish 
entitlement to the benefits he sought and what information 
was needed from him by VA, with specific regard to the 
criteria for increased compensation for gunshot wound 
residuals.  In addition, the letters sent to him by the RO 
advised him of the regulations that pertain to VA's duty 
to assist claimants in the development of their claims, to 
include the obligations of both the veteran and VA.  VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  VA has obtained records of 
all medical evidence cited by the veteran in response to 
queries by VA, and has accorded him a recent VA 
examination.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for a Low Back Disability

Governing statutory and regulatory provisions stipulate 
that both unappealed rating decisions and decisions of the 
Board are final, and may be reopened only upon the receipt 
of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  38 U.S.C.A. § 5108 (West 1991); see also 
38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than 
merely cumulative, in that it presents new information.  
Colvin v. Derwinski, 1 Vet. App. 171 (1990).  See also 
Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the 
United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals 
(Court) held that the question of what constitutes new and 
material evidence requires referral only to the most 
recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, 
in that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important 
that there be a complete record upon which the claim can 
be evaluated, and some new evidence may contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it 
must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, the claim is to be reopened 
and evaluated on its merits; in such circumstances, all 
evidence, both old and new, will be considered by VA after 
it ensures that its duty to assist has been fulfilled.

In the instant case, service connection for a lumbar spine 
disorder, characterized as "degenerative arthritis of the 
spine with nerve root entrapment, degenerative disc 
disease, lumbar spine, scoliosis," was denied by the RO in 
September 1988, following review of evidence that included 
the veteran's service medical records and post-service 
treatment reports.  The RO noted that the service medical 
records were negative for back disorder symptomatology.  A 
January 1959 treatment record showed complaints of back 
trouble for three years, with an impression of lumbar 
scoliosis and degenerative arthritis of the spine with 
nerve root entrapment, confirmed by X-ray.  Degenerative 
joint disease, L4-5, was shown in June 1968.  

The veteran was notified of the RO's adverse decision by 
means of a letter dated October 14, 1988; he was advised 
that his back disorder was not considered related to his 
military service, in that service incurrence or 
aggravation was not demonstrated.  He was also advised of 
appellate rights and procedures; a review of the claims 
file does not indicate that he indicated disagreement with 
the RO's decision within the statutory one-year period 
therefor.

The evidence received subsequent to September 1988 
consists of VA and private medical records pertaining to 
treatment accorded the veteran for various disorders.  
These records include the report of a bone scan conducted 
in August 1999 indicating the presence of mild 
levoscoliosis of the thoracolumbar spine with mild 
increased uptake compatible with degenerative change, most 
marked in the lower lumbar sacral spine.  Another record, 
identified as a medical report of examination or treatment 
and apparently dated in September 1999, cites an onset of 
back pain ten years previously, and diagnoses to include 
lumbar degenerative disc disease.

This evidence is not new, in the sense that it presents 
new information; to the contrary, the information 
contained therein had essentially been known previously.  
The manifestation of a lumbar spine disorder, and in 
particular degenerative arthritis of the lumbar spine, was 
of record at the time the RO first denied the veteran's 
claim, in September 1988.  The fact that a lumbar spine 
disorder is currently manifested, or that the veteran's 
back pain had its onset in approximately 1989, is 
accordingly cumulative in nature.  Similarly, the 
statements by the veteran relative to incurrence of a back 
disability are essentially the same as those considered in 
the unappealed rating action and do not constitute new 
evidence.

Inasmuch as the evidence associated with the veteran's 
claims folder since September 1988, with regard to the 
issue of entitlement to service connection for a low back 
disorder, is not new, inquiry as to whether this evidence 
is material need not be undertaken.  It accordingly 
follows that, since evidence that is new and material has 
not been submitted, the veteran's claim of entitlement to 
service connection for a low back disorder has not been 
reopened.


III.  Increased Rating for Gunshot Wound Residuals, 
Lateral Right Arm, Muscle Group V

Service connection for right arm gunshot wound residuals 
was granted by the RO following review of the veteran's 
service medical records showing that in November 1944 the 
veteran incurred a penetrating shell fragment wound, 
moderately severe, lateral border of the right arm, mid 
one-third, involving skin, muscle, and bone, with a 
compound and comminuted fracture of the right humerus and 
subsequent debridement of the wound site.  He was returned 
to limited duty in April 1945.  On examination for 
separation from service, a shrapnel wound scar of the 
right arm was noted.  No musculoskeletal defects were 
noted.  The RO assigned a 10 percent rating, effective in 
December 1945.  In August 2000, the RO increased this 
rating to 30 percent, with an additional 10 percent 
assigned for a right arm gunshot wound scar.

The veteran currently contends that his gunshot wound 
residuals, Muscle Group V, are more severe than the 30 
percent rating currently in effect.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the medical record, and that his claim fails.

The severity of service-connected disability is determined 
by a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries.  The 
ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity resulting from 
such injuries in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Schedule). 

The 30 percent rating currently in effect for the 
veteran's gunshot wound injury to Muscle Group V, right 
arm, contemplates moderately severe impairment of the 
dominant extremity.  (Medical records indicate that the 
veteran is right handed.)  38 C.F.R. § 4.73, Diagnostic 
Code 5305 (2002).  In addition, moderately severe muscle 
disability also contemplates a through and through or deep 
penetrating wound by a small high velocity missile or a 
large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2002).  Under 
Diagnostic Code 5305, a higher rating (in this case, a 40 
percent rating), is appropriate for severe impairment; 
severe muscle disability is exemplified by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  38 C.F.R. § 4.56(d)(4)(i) (2002).  Severe 
muscle impairment is also exemplified by objective 
findings of ragged, depressed and inherent scars 
indicating wide damage to muscle groups in the missile 
track, with palpation showing loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound 
area; or by muscles swelling and hardening abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements indicate severe impairment of function when 
compared with the corresponding muscles of the uninjured 
side.  Severe impairment is also shown by (if present) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and the explosive effect 
of the missile, adhesion of the scar to one of the long 
bones, diminished muscle excitability to pulsed electronic 
current, visible or measurable atrophy, adaptive 
contraction of an opposing group of muscles, atrophy of 
muscle groups not in the track of the missile 
(particularly of the trapezius and serratus in wounds of 
the shoulder girdle), or induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(3)(iii) (2002).  

The veteran's service medical records, as noted above, 
indicate that his shell fragment wound was "penetrating" 
in nature and was classified as moderately severe by 
military doctors.  It does not, however, show that this 
wound was "deep" in nature, that it was through and 
through, or that his bone fracture was "shattering" in 
nature, being described as a spiral fracture.  In 
addition, while it does show that there was an open 
comminuted fracture, with resultant debridement of the 
wound site, it does not show that such debridement was 
extensive in nature, or that there was prolonged 
infection, sloughing of soft parts, or intermuscular 
binding and scarring.  

On examination by VA in January 1950, it was indicated 
that the veteran had very little trouble with his right 
arm on strenuous use.  Examination showed no atrophy or 
weakness of the muscles of the right upper extremity.  X-
rays of the right humerus were negative for fracture or 
bone pathology.  Likewise, the report of the most recent 
VA examination of the veteran's gunshot residuals do not 
demonstrate the presence of symptoms or manifestations 
that would warrant classification of these residuals as 
severe.  The report of a March 2001 VA bone examination 
shows that, while the veteran cited pain of 4 on a scale 
of 1 to 10, with increasing pain on lifting, and while 
there was tenderness on examination, there was no 
shortening, malunion, or bone disease of the pertinent 
right arm or shoulder bones.  The examiner described the 
veteran's painful motion as "very mild," and noted that 
the veteran had full range of motion of the right 
shoulder.  The report indicates a diagnosis of status post 
injury of the right arm with comminuted fracture of the 
humerus with no limitation of motion or function at this 
time.  Moreover, the report of a VA muscle examination 
conducted in March 2001 notes similar complaints by the 
veteran; on examination, however, there was no sensory or 
motor loss, muscle atrophy, loss of strength, or muscle 
herniation.  The examiner again noted that there was full 
range of motion of the right shoulder, and indicated a 
diagnosis of status post injury of the right arm with 
Group V muscles affected, with very mild loss of strength 
compared with the left arm.

In brief, the medical evidence demonstrates that the 
residuals of the veteran's gunshot wound of Muscle Group 
V, right arm, are productive of no more than moderately 
severe impairment, as that term is defined at 38 C.F.R. 
§ 4.56 (2002).  In view of the fact that the symptoms 
required for a finding of severe impairment, such as loss 
of muscle strength or coordination, loss of muscle 
function, or loss of muscle substance, are not 
demonstrated, the Board must conclude that the 
preponderance of the evidence is against the veteran's 
claim for an increased rating for gunshot wound residuals, 
lateral right arm, Muscle Group V.

The Board notes that the veteran has been assigned a 
separate 10 percent rating for a right arm scar as a 
residual of his gunshot wound.  The question of 
entitlement to an increased rating for this scar, which is 
deemed for rating purposes as separate and distinct from 
the injury to Muscle Group V, is not the subject of this 
appeal and is not before the Board.


ORDER

New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a low 
back disorder.  The benefits sought with regard to that 
claim remain denied.

An increased rating for gunshot wound residuals, lateral 
right arm, Muscle Group V, is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

